Citation Nr: 1404340	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  99-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 30, 1974 to October 25, 1974, and from August 16, 1976 to September 10, 1976.

This matter comes before the Board of Veterans' Appeals (Board) from October 2006 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for PTSD.

The RO denied entitlement to service connection for, inter alia, schizoaffective disorder and alcohol abuse in a June 1999 rating decision.  In September 1999, the Veteran withdrew his claim for entitlement to service connection for alcohol abuse.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. §§ 20.202, 20.204.  In a May 2007 decision, the Board denied entitlement to service connection for schizoaffective disorder; the United States Court of Appeals for Veterans Claims (Court) upheld the Board's decision as to that issue in a July 2009 Memorandum Decision.

In September 1999, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In November 2001, the Veteran testified at a Board hearing before a now-retired Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  In October 2012, the Veteran informed VA that he does not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom he testified November 2001 is no longer employed by the Board.  38 C.F.R. § 20.707.

In March 2013, the Board remanded the claim on appeal for further development.  The case has returned to the Board for appellate review.





FINDING OF FACT

The most probative evidence fails to link the Veteran's acquired psychiatric disorder, including PTSD, to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by way of a letter sent in December 2009.  The letter fully addressed the notice elements.  Specifically, such letter informed the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The RO also provided adequate notice of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, although the letter did not include the correct notification for the information and evidence needed to substantiate a claim for service connection of a preexisting condition, the Board finds that the Veteran was not prejudiced thereby because he demonstrated that he is aware of what is needed to warrant service connection for a preexisting condition.  See videoconference hearing testimony, November 7, 2001, p. 4.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of multiple supplemental statements of the case provided after the evidence reflects that the Veteran had actual knowledge of the evidence and information needed to substantiate a claim for entitlement to service connection for a preexisting disorder.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, Social Security Administration records, and lay statements have been obtained.

The Board finds that an examination is not required because the evidence does not establish that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran has asserted that multiple events during his service led to his acquired psychiatric disorder including PTSD, the Board finds for reasons discussed below that his statements as to the occurrence of those events lacks credibility.

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Veteran's claim was remanded by the Board for additional development March 2013.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA, in April 2013, provided the Veteran with notice of the type of evidence required to establish his claim based on a personal assault.  In December 2013, the Veteran responded that he had no additional information to submit.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: Service Connection for an Acquired Psychiatric Disorder, to include PTSD

As an initial matter, the Board notes that it denied a separate claim for entitlement to service connection for schizoaffective disorder in May 2007, and the Court affirmed the Board's denial in a July 2009 Memorandum Decision.  As such, although the Board must consider the Veteran's claim for service connection for PTSD as including all other acquired psychiatric disorders found in the record-see Clemons v. Shinseki, 23 Vet. App. 1 (2009)-the Board notes that a claim for service connection for the Veteran's schizoaffective disorder will not be adjudicated herein because it has already been decided and the Veteran has not requested that the matter be reopened.

As another initial matter, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on a secondary basis is not warranted because the Veteran is not currently in receipt of service connection for any disorder.

As yet another initial matter, the Board finds that although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the October 2006 rating action denying service connection for PTSD, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition-including a November 2006 positive nexus opinion from a private physician, Dr. R. House-and must relate any subsequent communications back to the original claim.  38 C.F.R. § 3.156(b); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the October 2006 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the October 2006 rating action is the proper determination certified for appellate review.

The Veteran contends in an October 2009 statement and elsewhere that he is entitled to service connection for PTSD.  He reports that such disorder came about as the result of his being confined in a prison-like facility during a medical hold in his first enlistment.  He indicates that this confinement served to trigger his psychiatric symptoms.  Specifically, the Veteran stated in October 2009 that he has "PTSD because of a two week incarceration in a 'Holding Barracks' with criminals and AWOLS's while waiting to be discharged."

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  However, in this case, the most probative evidence of record shows that the Veteran was not in combat.  As such, this presumption is not applicable.  Moreover, the Veteran had fewer than 90 days of active service.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

The Board acknowledges that the Veteran has a current diagnosis multiple acquired psychiatric disorders, including PTSD, during the pendency of the claim-in this case, in or after August 2006.  Specifically, a July 2012 VA psychologist diagnosed the Veteran with chronic PTSD.  Additionally, in September 2007, another VA clinician diagnosed the Veteran with psychosis not otherwise specified (NOS). McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board further finds that the Veteran's acquired psychiatric disorder, to include PTSD, did not result from his service.

The Veteran's service medical records reflect that in the September 1974 Naval enlistment examination his psychiatric evaluation was normal and he denied any complaints of a psychiatric nature in the accompanying report of medical history.  The service medical records from his first period of service are absent for any complaints or findings of a psychiatric problem.  He underwent Medical Board proceedings for a preexisting right eye disorder, with no mention of any psychiatric problems made.  His early August 1976 Army enlistment examination likewise revealed normal psychiatric findings and he denied any complaints of a psychiatric nature in the accompanying report of medical history.  Again the service medical records from this second period of service are silent for any psychiatric problems.  His medical Board examination from the end of August 1976 revealed normal psychiatric findings.

There is no evidence that the Veteran was confined for any reason, to include for evaluation of a right eye disorder, in any of the service medical records or service personnel records.  The personnel records are also silent for any disciplinary problems.

The earliest medical evidence of psychiatric problems are not shown until 1990, when Social Security records obtained included private treatment records for alcohol and substance abuse problems beginning with an inpatient hospital stay for such problems in October 1990.  He gave a current problem with excessive drinking since 1987.  He did not give any history of psychiatric problems dating back to service or even prior to service in the October 1990 records, which reflected a relatively normal childhood, with some problems fighting with others beginning around first grade and some problems with authority in high school.  He was diagnosed with alcohol and polysubstance dependence and bipolar disorder in October 1990.  He also indicated that he began drinking around age 13 in a November 1990 follow-up outpatient record, that diagnosed polysubstance dependence in remission and bipolar disorder by history.  By March 1991 he had three hospitalizations for bipolar disorder.  None of these records suggested any link between psychiatric problems and service.

In September 1991 the Veteran was hospitalized for psychotic symptoms such as visual hallucinations, paranoia, delusions and ideas of reference and was diagnosed with atypical psychosis, and alcohol abuse in remission.  He was also given an Axis II diagnosis of antisocial traits.  The records from September 1991 reflect that the Veteran claimed he knew he was already subject to auditory hallucinations by the age of 4 because he attempted to run away at that age, prompted by "voices."  He also claimed that he attempted to travel to Dallas at the direction of "voices" again at the age of 11.  His first TSH hospitalization was said to have been 10 years ago for substance abuse including alcohol and drugs.  He also reported treatment in the fall of 1990 for substance abuse.  The treating physician opined that the Veteran appeared to be suffering primarily from what appeared to be organically based delusional systems perhaps exacerbated by bipolar.  His substance abuse was believed to be an attempt to self-medicate his symptoms.

Private and VA records from the early 1990's through 1997 reflect continued treatment with multiple hospitalizations for psychiatric symptoms with differential diagnoses.  These include records that continued to suggest a possible childhood onset of psychiatric symptoms, although the records showed inconsistent histories in this regard.  In March 1993 he was treated for bipolar disorder with a history of reportedly hearing voices since he was around 10 years old when he hopped a train to Dallas in hopes of making money.  He also reported a history of head trauma.  A June 1995 record that diagnosed schizophrenia suggested that he had a happy and normal childhood.  In August 1996 he was seen for complaints of depression, anxiety, visual and auditory hallucinations and again gave a history of hearing voices at age 10 that prompted him to get on a train towards Dallas.  He was given a diagnosis of schizoaffective disorder and borderline personality.  He also gave a history of drinking since age 13 and quitting in 1990.  These records made no mention of problems in the military.  In December 1996 he was hospitalized after assaulting 2 people.  He had active hallucinations and reported getting messages from the TV telling him to kill himself and others.  He also reported delusions.  He was diagnosed with schizoaffective disorder, bipolar disorder, delirium due to anticholinergerics resolved, alcohol abuse in remission and history of drug abuse.  However, he did not give any history of any psychiatric problems or traumas in service that could lead to psychiatric problems in these records.  In April 1997 he was hospitalized for the sixth time for psychotic and suicidal thoughts.  His hallucinations were viewed as somewhat unusual and the Veteran believed there may have been some organic components since he suffered many kinds of closed head injuries and loss of consciousness during his youth.  A May 1997 private hospital report suggested that he had been plagued by schizophrenia for many years.  In this report the Veteran again gave a history of childhood hallucinations, including the one directing him to take a train to Dallas.  He claimed that he had difficulties growing up with the auditory hallucinations and paranoias that led to fights and leaving the house.  He indicated that he did not tell the Navy of his hallucinations when he entered service and claimed to have served for two years and indicated he had lots of difficulty with hallucinations during this service.  He indicated he received an honorable discharge although he got into fights and had disciplinary problems.  Hospital records from June 1997 through July 1997 reflect his past history was said to have always been a diagnosis of schizophrenia versus schizoaffective disorder versus bipolar.  He indicated his substance abuse history that began around age 13, but he was now in remission for alcohol and substance abuse since 1996.  He gave a history of his childhood being very happy and devoid of major traumas or difficulties.  He got along well with others, although he did have difficulty making friends as a child and also had some fights or difficulties with others in school.  He then suggested that some of his fights in childhood were caused by voices telling him to do it.  He again reported that his first major psychiatric problems began around age 11 when voices told him to hop a train to Dallas.  He indicated he heard voices off and on ever since.  He also gave a history of drugs and alcohol use at age 15.  He indicated that he was 24 years old when he was first admitted to an inpatient unit for psychiatric complaints.  His diagnosis in June 1997 was schizoaffective disorder bipolar type, alcohol dependence in remission, and Axis II dependent personality traits.  In December 1997 while treated for a diagnosed chronic undifferentiated schizophrenia, he again reported hearing voices at age 10 telling him to throw rocks through windows, run away, etc.  He said he quit school and joined the military and claimed he spent two years in the military with an honorable discharge.  He indicated that he worked as a painter after service, but quit working after his first major psychotic break in 1990.  The records from 1997, specifically the May 1997 record, provided the first suggestion that he may have had psychiatric problems during service.

VA records from 1998 through 2001 reflect continued treatment for schizoaffective disorder with persistent problems with hallucinations reported.  An October 1998 private psychiatric examination revealed that the Veteran did not give a childhood history of any psychiatric symptoms and said his elementary school experience was okay but he became rebellious in junior high school.  However, he indicated he got along with teachers and classmates, played sports and dated.  He quit school but got his GED.  He did not report childhood hallucinations in this detailed report.  In March 1999 he was hospitalized for hallucinations and homicidal ideations towards his son in law.  He was diagnosed with schizoaffective disorder and personality disorder NOS.  He continued to carry a diagnosis of schizoaffective disorder through 2001.

At his September 1999 DRO hearing, the Veteran stated that he thought he was a normal functioning person prior to entering service and indicated that he experienced a mind "snap" during boot camp.  See transcript, p. 3.  He indicated that after this, his mind changed and he could no longer cope with things.  Id., p. 3.

Lay statements submitted by the Veteran's mother and ex-wife in September 1999 alleged that prior to enlisting in the Navy in 1974 he seemed to be a clear thinking and industrious individual, but that his personality appeared to have changed drastically after he returned from boot camp in 1974.  He was said to have mood swings and was less sure of himself.  His mother indicated that after his second enlistment, he was very distraught after being discharged again for physical reasons.

The Veteran's November 2001 Board hearing testimony contained his statement that he did not have any psychiatric symptoms prior to service and that he was not diagnosed until years later.  See transcript, pp. 4, 7, and 10.  He indicated that while he was being placed in medical hold in the Navy, he felt a change in his thinking and confusion came over him.  Id., p. 4.  He again stated that something "snapped" and life changed as he knew it.  Id., p. 4.  He described the facility where he was held for medical evaluation in service as a detention-type facility where he was not allowed to contact family members or purchase any hygiene necessities.  Id., pp. 4-5.  The Veteran further stated that his company commander saw him in the medical hold and told him that he had been on the AWOL list, chastised him and slapped him in the head 3 or 4 times.  Id., p. 5.  The Veteran indicated that his psychiatric problems began during and shortly after service.  Id., pp. 4, 10.  His representative argued that the medical records indicating that the Veteran had hallucinations as a child were inappropriate in suggesting a possible psychiatric disorder dating to childhood.  Id., pp. 6-7.  The representative contended that what were classified as hallucinations at age 10 would be more appropriately called "daydreams."  Id., pp. 6-7.  The Veteran testified that his childhood was normal and that he had no psychiatric problems prior to entering service.  Id., p. 7.

VA records from 2003 through 2006 included continued treatment for psychiatric problems, with PTSD added in 2003.  His ongoing treatment from 2003 to 2006 was for ongoing symptoms including paranoia and hallucinations.  In August 2003 he described "replaying" a time in the Navy when he was found to have a retinal detachment and put in a holding pen with persons who were AWOL and criminals, etc.  He indicated he became psychotic during this time and felt he was "discarded" because he was unworthy and developed a rage and antisocial personality as the voices told him to harm people.  He indicated that he had been constantly hearing voices since 1974.  In October 2003 he was hospitalized for complaints of paranoid and racing thoughts and hallucinations.  He also expressed that he wanted to know about PTSD and how to get in a PTSD program.  The same month he underwent psychiatric testing and was said to meet the criteria for PTSD and a diagnosis of this was suggested but the test could not conclusively diagnose PTSD versus malingering.  Other test results such as an invalid MMPI-2 were suggestive of a tendency to over report psychopathology.  He was diagnosed with depressive disorder NOS, history of schizoaffective disorder and psychotic disorder NOS rule out personality disorder NOS, rule out delusional disorder, rule out PTSD, rule out malingering.  In March 2004 he reported having been stressed by hallucinations and remembered the break occurring when locked up in boot camp and not told why for 3 weeks.

A November 2006 private psychiatric evaluation by Dr. R. House included a history of the first diagnosis of schizoaffective disorder in 1989 or 1990.  The Veteran gave a history of being in the Navy in 1974 at age 17.  He indicated that 3 weeks into boot camp, he was reevaluated for a retinal detachment and placed in a "medical hold" which he said amounted to incarceration for 6-7 days.  He stated that while there he became psychotic and had audio and visual hallucinations.  He indicated that he also became paranoid and fearful of the unknown while on hold.  He denied any behavioral problems prior to being put in this medical hold.  He continued treatment for schizoaffective disorder although PTSD was his primary diagnosis in July 2003.  His past history revealed no childhood risk factors such as enuresis, encopresis, cruelty to animals, fire setting, stealing or running away.  He gave a history of head injury in a car wreck in 1972 in which he claimed he was knocked unconscious for 2 day and experienced retrograde and antegrade amnesia around the time of the accident.  He indicated that he joined the military thereafter.  He indicated that he lost several pieces of memory during the next 2 to 3 years.  His complaints at the time of this evaluation included nightmares, depression, anxiety, mood swings, being easily confused, auditory and visual hallucinations.  The diagnosis was schizoaffective disorder, bipolar disorder-organic or due to head trauma and PTSD related to military trauma.  The examiner opined that the Veteran's head injury likely contributed to an exacerbation of preexisting schizoaffective disorder, which was again made worse by his traumatic military experience.

Based on review of the evidence, the Board finds that service connection for an acquired psychiatric disorder, including PTSD, is not warranted.  There is no evidence of a psychiatric disorder shown in the Veteran's service treatment records, whereas psychiatric findings were repeatedly shown to be normal in the examinations and records during both enlistment periods.  The Veteran endorsed the absence of complaints of a psychiatric nature in these service treatment records.

Moreover, in spite of some of the VA and private psychiatric treatment records suggesting the possibility of early childhood manifestations of a potential psychiatric problem, namely hallucinations, the evidence does not clearly reflect the existence of a psychiatric disorder dating back to childhood.  The records are somewhat contradictory, with other evidence showing a normal childhood, and the Veteran's history thus appears to be less than reliable in this regard.  He in fact denied any childhood psychiatric problems in both his hearing held in September1999 and November 2001, and his representative argued in November 2001 that the records suggesting childhood hallucinations were mistaken.  Based on the absence of medical records showing actual treatment for psychiatric problems prior to service, and on the Veteran's contradictory statements regarding same, the Board finds that the Veteran did not have a psychiatric disorder prior to service.  Thus, there is no need to consider service aggravation of a preexisting condition in this matter.  Likewise, although a private psychiatrist's report in November 2006 suggested a preexisting head trauma caused his psychiatric complaints, there is no evidence of such preexisting head trauma aside from an unrelated right eye injury.

The Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD, is based on his allegations that the confinement he experienced while on "medical hold," as well as his eye disorder and the inability to serve his country, triggered his symptoms.  Although there are some psychiatric records, including the November 2006 private report and records from a single VA physician dated May 2003 through September 2003, and February 2010, suggesting that the Veteran's psychiatric disorders were brought on by his experiences in service, such evidence is not probative because it is based on incorrect, non-credible facts provided by the Veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993); Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Specifically, the Board finds that the Veteran's statements to the effect that his psychiatric symptoms began in service are outweighed by his in-service Reports of Medical History and Reports of Medical Examination, in which both the Veteran and in-service clinicians made affirmative statements and findings to the contrary.  Curry v. Brown, 7 Vet. App. at 68 (1994).  The Board likewise finds that the Veteran's statements regarding being slapped in service are also not credible; as evidence, the Board cites the Veteran's own conflicting statements-his November 2001 testimony to the Board that he was slapped three or four times by his company commander, and his October 2003 statement to a VA social worker that two commanders in service had abused and slapped him, "although he noted that he could not prove it."  The Board further finds that the Veteran's statements of being incarcerated in service with criminals and deprived of basic hygienic materials during his medical hold for his pre-existing right eye disorder lacks credibility on its face, particularly in light of the other contradictory statements provided by the Veteran.  The Board also finds that the lay assertions of record to the effect that the Veteran's psychiatric disorders arose out of disappointment over his physical inability to perform military service are not credible; indeed, the Veteran's November 2001 testimony that he has been incarcerated as a civilian more than 30 times is wholly incompatible with those assertions.  See transcript, p. 6.  Lastly, the Board finds that the Veteran's assertions that his right eye symptoms began and/or worsened in service are not credible, based on the 1974 and 1976 Medical Board conclusions and the December 2012 VHA physician's report.  Furthermore, he is not in receipt of service connection for that disorder.  Because the factual predicates relied on in the positive nexus opinions of record lack credibility and are outweighed by the other conflicting evidence of record, the Board finds that those positive nexus opinions are without probative value.

There is also no basis to award service connection for the Veteran's claimed psychiatric disorder, including PTSD, on a presumptive basis.  In addition to the fact that the earliest medical documentation of psychiatric problems is not shown until the early 1990's, decades after service, he is also shown to lack the qualifying 90 days of service for this presumption.  See 38 C.F.R. § 3.307, 3.309.

Therefore, the Board finds that service connection is not warranted for an acquired psychiatric disorder, including PTSD.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


